445 F.2d 857
UNITED STATES of America, Plaintiff-Appellee,v.Cephus BRADLEY, Defendant-Appellant.
No. 71-1766 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 11, 1971.

Appeal from United States District Court, Northern District of Florida; David L. Middlebrooks, Jr., District Judge.
Richard W. Grant, Marianna, Fla., Court-appointed for defendant-appellant.
William Stafford, U. S. Atty., Clinton Ashmore, Asst. U. S. Atty., Tallahassee, Fla., for plaintiff-appellee.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966